J. S31035/20
                              2020 Pa. Super. 275



COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                   v.                     :
                                          :
JAMES HOWARD CAVINESS,                    :           No. 39 MDA 2020
                                          :
                        Appellant         :


             Appeal from the Order Entered November 26, 2019,
               in the Court of Common Pleas of Adams County
              Criminal Division at No. CP-01-CR-0000464-2018


BEFORE: BOWES, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


OPINION BY FORD ELLIOTT, P.J.E.:                 FILED NOVEMBER 23, 2020

      James Howard Caviness appeals from the November 26, 2019 order

granting, in part, and denying, in part, the petition for the return of property

filed on behalf of his wife, Rita Caviness (hereinafter, “Wife”).1 After careful

review, we vacate the order for the trial court’s lack of jurisdiction.2

      The trial court summarized the relevant facts and procedural history of

this case as follows:




1As more fully discussed, infra, although the trial court construes Wife as the
“appellant,” based upon appellant’s counsel’s averment at the November 25,
2019 hearing that this petition was filed on her behalf, both the notice of
appeal and petition for return of property designate James Howard Caviness
as appellant and “the defendant/Petitioner,” and make no mention of Wife.

2 The Commonwealth has indicated it will not be filing a brief in this matter
and will be relying on the reasoning set forth in the February 3, 2020 trial
court opinion.
J. S31035/20


            On January 22, 2019, [appellant] pled guilty to
            Count 1, rape of a juvenile under 18 Pa.C.S.A.
            § 3121(c) and to Count 12, corruption of minors under
            18 Pa.C.S.A. § 6301(a)(1)(i). On April 16, 2019,
            pursuant to a negotiated plea agreement, [appellant]
            was sentenced on Count 1 to seven to seventeen
            years in a state correctional institution, and on
            Count 12 to three years of probation to run
            consecutively to Count 1. [Appellant] did not file any
            post sentence motions, nor did [appellant] appeal
            from the jud[gm]ent of sentence imposed on April 16,
            2019.

            However, on October 4, 2019, a petition to return
            property[3] was filed to this criminal docket. On
            November 25, 2019, a hearing was held on the
            petition, where a third party, [Wife], was represented
            to be the actual party moving for the return of
            property, and defense counsel, Mark S. Keenheel,
            Esq. [(“Attorney Keenheel”)], affirmed that his client
            was [Wife].[Footnote 1]


3The record reflects that appellant requested return of the following property
seized by the Commonwealth:

            Item 1: appellant’s black smart phone; Item 2: black
            Asus laptop; Item 3: black laptop recovered on
            basement table; Item 4: black computer tower;
            Item 5: black thumb drive; Item 6: green cloth
            swatch from basement table; Item 7: green blanket
            on basement table; Item 8: black laptop recovered in
            living room; [original Item 9 stricken]; Item [9]: black
            Kindle; Item [10]: black computer tower; Item [11]:
            black E-machine laptop; Item [12]: black Kingston
            flash drive; Item [13]: black Western District external
            hard drive; Item [14]: black Samsung tablet;
            Item [15]: black/silver E-machine laptop; Item [16]:
            black Minolta camera; Item [17]: Kodak disposable
            camera; and Item [18]:          miscellaneous CDs in
            book bag.

See trial court order, 11/25/19 at Exhibit A, “Receipt/Inventory of Seized
Property”; see also notes of testimony, 11/25/19 at 6-12.


                                     -2-
J. S31035/20


                  [Footnote 1] [Attorney Keenheel] was
                  pretrial, plea, and sentencing counsel for
                  [appellant].

Trial court opinion, 2/3/20 at 1-2 (citation formatting corrected; extraneous

capitalization omitted).

      At the November 25, 2019 hearing,4 Attorney Keenheel argued that Wife

merely wanted an opportunity to retrieve family photos from the seized

devices and that return of the devices themselves was irrelevant. (Notes of

testimony, 11/25/19 at 18.)       The Commonwealth disagreed with this

assessment, arguing that the devices in question contain “images or websites

or conversations that are flagged by the Computer Forensics Team as being

questionable in nature” and that “the Commonwealth is not unfortunately in

the process or frankly really able to be going through and picking out what is

and what is not [contraband].” (Id. at 17.) The following day, the trial court

entered an order concluding that Items 2-5, 7-9, 11, and 16-18 were

returnable to Wife. (Trial court order, 11/26/19 at ¶ 1.) The trial court found

that Items 1, 6, 10, and 12-15 were “material evidence in a criminal case”

and “[t]he Pennsylvania State Police may dispose of those items through the

normal course of their operations.” (Id. at ¶ 2.)

      This timely appeal followed. On January 3, 2020, the trial court ordered

appellant to file a concise statement of errors complained of on appeal, in


4 The trial court opinion incorrectly indicates that appellant failed to ensure
that the transcript of the November 25, 2019 hearing was included in the
certified record; however, this transcript is a part of the certified record.


                                     -3-
J. S31035/20

accordance with Pa.R.A.P. 1925(b), within 21 days. Appellant timely complied

and the trial court filed its Rule 1925(a) opinion on February 3, 2020.

      Appellant raises the following issues on appeal:

            1.     Whether [Wife], pursuant to the doctrine of
                   tenant by the entireties, may pursue the instant
                   return of property petition in [appellant’s]
                   criminal case[?]

            2.     Whether [Wife] is entitled to a return of the
                   family pictures on the seized electronic items[?]

Appellant’s brief at 7 (full capitalization omitted).

      Preliminarily, we note that “[b]oth this Court and the Commonwealth

Court have jurisdiction to decide an appeal involving a motion for the return

of property filed pursuant to Pa.R.Crim.P. 588.”          Commonwealth v.

Durham, 9 A.3d 641, 642 (Pa.Super. 2010) (citations omitted), appeal

denied, 19 A.3d 1050 (Pa. 2011).

            The standard of review applied in cases involving
            motions for the return of property is an abuse of
            discretion. In conducting our review, we bear in mind
            that it is the province of the trial court to judge the
            credibility of the witnesses and weigh the testimony
            offered. It is not the duty of an appellate court to act
            as fact-finder, but to determine whether there is
            sufficient evidence in the record to support the facts
            as found by the trial court.

Commonwealth v. Rodriguez, 172 A.3d 1162, 1165 (Pa.Super. 2017)

(citation omitted).

      In his brief, appellant presents a singular, three-paragraph argument

that addresses his overarching claim that the trial court erred by denying, in



                                       -4-
J. S31035/20

part, the petition for the return of property. Appellant avers that his Wife

should be entitled to petition for the return of property – namely, family

photographs on various electronic devices seized by the Commonwealth in

appellant/husband’s criminal case – in his criminal docket, based upon the

common law doctrine of tenancy by the entireties.5 (Appellant’s brief at 9-10.)

For the following reasons, we disagree.

      The question of whether a non-defendant third party may petition for

the return property in the criminal proceedings of another person appears to

be one of first impression for this court.      Generally, Pennsylvania Rule of

Criminal Procedure 588 governs motions for the return of property and

provides, in relevant part, as follows:

            (A)    A person aggrieved by a search and seizure,
                   whether or not executed pursuant to a warrant,
                   may move for the return of the property on the
                   ground that he or she is entitled to lawful
                   possession thereof. Such motion shall be filed
                   in the court of common pleas for the judicial
                   district in which the property was seized.

Pa.R.Crim.P. 588(A).

      Courts in this Commonwealth have long recognized that a motion for

the return of property is timely if it is filed “during the pendency of the criminal

proceedings, or while the trial court retains jurisdiction for thirty days following


5 A tenancy by the entireties is defined as “a form of co-ownership of real or
personal property by husband and wife, with its essential characteristic being
that each spouse is seised . . . of the whole or the entirety and not of a share,
. . . or divisible part.” Johnson v. Johnson, 908 A.2d 290, 295 (Pa.Super.
2006) (citation and internal quotation marks omitted).


                                       -5-
J. S31035/20

its disposition of the criminal case.” Rodriguez, 172 A.3d at 1164 n.10, citing

Commonwealth v. Allen, 107 A.3d 709, 717 (Pa. 2014) (holding that Allen’s

failure to file a motion for return of property during the pendency of the

criminal proceedings against him or within 30 days following dismissal of the

charges resulted in waiver of the issue, thereby precluding review of his

stand-alone return petition); see also 42 Pa.C.S.A. § 5505.

        Applying Allen to this matter, we find that the trial court did not have

jurisdiction to address the untimely motion for return of property. The record

reflects that appellant pled guilty to the aforementioned offenses on

January 22, 2019, and the trial court sentenced him on April 16, 2019.

Appellant did not appeal and the trial court lost jurisdiction when the 30-day

appeal period expired on May 16, 2019. On October 4, 2019, appellant filed

the instant motion for return of property, nearly five months after the trial

court lost jurisdiction.      Although Attorney Keenheel averred at the

November 25, 2019 hearing that this petition was filed on behalf of Wife,6 the

petition makes no mention of this distinction nor references Wife or the

doctrine of tenancy by the entireties. Rather, this petition provides, in full, as

follows:

              1.    The defendant/Petitioner in this matter is
                    James Howard Caviness[, appellant].

              2.    [Appellant] was arrested on March 14, 2018 in
                    the above captioned matter.


6   See notes of testimony, 11/25/19 at 3-4 (emphasis added).


                                      -6-
J. S31035/20


            3.    [Appellant] has plead guilty and has been
                  sentenced.

            4.    No appeal has been filed.

            5.    At the time of his arrest, property was seized
                  from his residence as indicated in Exhibit “A”.

                  Wherefore, the property listed in Exhibit “A” is
                  hereby requested to be returned.

Petition for return of property, 10/4/19 (emphasis added).

      Based on the foregoing, we conclude that the trial court did not have

jurisdiction over any issues on the criminal docket, including the untimely

petition for return of property, and appellant waived his right to seek the

return of seized property under Rule 588. See Allen, 107 A.3d at 718.

      In reaching this conclusion, we acknowledge that Allen expressly

limited its ruling to the facts of that case; namely, “where the property owner

is the criminal defendant, and had an opportunity to move for the return of

property during the thirty days following disposition of the charges, while the

trial court had jurisdiction.” Allen, 107 A.3d at 717 n.10. The Allen court

did not rule on the time period within which a petitioner who was not the

criminal defendant must file a motion to return property. Id. Rather, the

Allen court urged “the Civil and Criminal Procedural Rules Committees to

consider articulating a rule that would define the timing of return motions filed

in [such] circumstances . . . .” Id.

      We further acknowledge that the Commonwealth Court has recently

held that when a petition for the return of property is filed by a non-defendant


                                       -7-
J. S31035/20

third party (i.e., Wife), the catchall 6-year statute of limitations set forth in

42 Pa.C.S.A. § 5527(b) applies. See In re Return of Personal Property,

180 A.3d 1288, 1293 (Pa.Cmwlth. 2018) (applying the 6-year statute of

limitations in Section 5527(b) to a motion for return of non-contraband

property filed 13 years after confiscation). However, we find that this case is

clearly distinguishable from the instant matter because the items seized were

not done so in connection with a criminal proceeding. Moreover, this court

has long recognized that “decisions rendered by the Commonwealth Court are

not binding on this Court.” See Beaston v. Ebersole, 986 A.2d 876, 881

(Pa.Super. 2009).

      In any event, even to the extent that Wife is construed as the movant

of the petition in question, under Allen the timely filing of a Rule 588 motion

is a jurisdictional prerequisite to consideration of the motion in a criminal

context,   and   parties   cannot   waive    the   issue   of   jurisdiction.   See

Commonwealth v. Pammer, 2020 WL 2552795 at *5 (Pa.Super. 2020). As

recognized by the trial court, it logically follows that Wife should have filed the

petition to return property in a civil docket, instead of in appellant-husband’s

criminal docket:

            [I]t seems a non-criminal defendant claiming return
            of property should be obligated to file a separate civil
            petition, for which a six year statute of limitation is
            applicable, instead of being permitted to file the
            petition to a criminal docket to which the claimant is
            not a party and which might be closed or on appeal
            thereby depriving the trial court of further jurisdiction.



                                       -8-
J. S31035/20

Trial court opinion, 2/3/20 at 4. We agree with the trial court’s reasoning.

      Accordingly, for all the foregoing reasons, we vacate the November 26,

2019 order granting, in part, and denying, in part, the petition for the return

of property for lack of jurisdiction.

      Order vacated.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/23/2020




                                        -9-